DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 16, 18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (“Find it! Fraud Detection contest Report”) in view of Chakravarty et al. (Pub. No. US 20200097724) further in view of DINH et al. (Pub. No. US 20210385502).
Regarding claims 1, 18 and 20, Vincent  teaches training at least one machine learning model to determine features that can be used to determine whether an image is an authentic image of a document or an automatically generated document image (fake), [section II (D); Section III (E)] using a first training set of authentic images and a second training set of automatically generated document images (“genuine and modified documents”) [Section II (D); abstract]; receiving a request (by entering/submitting the dataset that needs to be classified) to classify/result a first image as either an authentic image of a document or an automatically generated document image [Sections IV and V. It’s clear that the system is requested to classify the dataset when the dataset is entered into the each classifier in order to classify the dataset]; using the at least one machine learning model to classify the first image as either an authentic image of a document or an automatically generated document image, based on features included in the first image that are identified by the at least one machine learning model [Section IV (A); Section III (A); and abstract]; providing a classification (result) of the first image in response to the request  [Section IV (A and C)]; and updating/re-training the machine learning algorithms on learning corpus of Task 1 for subsequent request (first image) [Section IV (A) “This was not prohibited, so we asked participants to re-train their model only on the learning corpus of Task 1”].
However, Vincent doesn’t explicitly teach updating the at least one machine learning model based on the first image and the classification of the first image, for classifying subsequent requests.  
Chakravarty teach updating/retraining the at least one machine learning model based on the first image and the classification of the first image, for classifying subsequent requests [fig. 9 step 910, 918, 920, 916; fig. 10 and related description. Para. 99 “For purposes of retraining the DNN 112 (FIG. 1), the DNN trainer 314 (e.g., FIG. 3) retrieves (step 1002) the images in the image database 122. Such images are stored in local storage 124 or remote storage 128. The image database 122 contains the initial training set of images [first image] and each image in which the DNN 112 was initially [at step 910, but later recognized/classified thru step 920 in fig. 9] unable to identify an object”. Para. 100 also teaches using Parameter/weight of the recognized image in order to retrain the DNN].  
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in fraud detecting system of Vincent the ability to update/train the machine learning model using the first and classification/parameter of the image as taught by Chakravarty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Vincent in view of Chakravarty doesn’t explicitly teach the rest of claim limitations. 
However, DINH teaches providing the first image (blocks/sections of the image) to each of the multiple machine learning models (multiple VQANet models wherein each VQANet includes multiple CNN models) [fig. 14, 15 and related description]; receiving at least one score from each of the multiple machine learning models, wherein each respective score indicates a likelihood that the first image is an authentic (good quality) image of a document based on a degree that the first image exhibits a particular feature [Para. 257, 246, 247, fig. 14, 15 and related description]; determining a respective weight for each received score, wherein each respective weight reflects an importance of the respective received score for classifying images as either an authentic (good quality) image of a document or an automatically generated document (bad quality) [Para. 257, 246, 247, fig. 14, 15 and related description; “the block sensitivity 1432 is used as the weight of each block”]; generating/determining weighted scores by generating a weighted score for each received score using the weight for the received score [Para. 257, fig. 14, 15 and related description; “the block sensitivity 1432 is used as the weight of each block”]; generating a composite score/ that combines the weighted scores [fig. 14, steps 1440, 1450 and related description] and classify the first image based on the composite (combined) score [fig. 14, 15 and related description].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in fraud detecting system of Vincent in view of Chakravarty the ability to classify a document using multiple models that generates a composite score by combining the weighted scores as taught by DINH since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Vincent teaches wherein the first image is classified as an authentic image (true document) of a first document [section IV (A), table I-III and related description].  
Regarding claim 3, Vincent teaches wherein the first document is a receipt [fig. 1, 2 and related description].  
Regarding claim 4, Vincent teaches wherein the first image is an image of a printed receipt [fig. 1 and related description].  
Regarding claim 5, Vincent teaches wherein the first image is an image of the printed receipt as captured by a camera [Section II (A); fig. 1 and related description].   
Regarding claim 6, Vincent teaches wherein the first image is classified as an automatically generated/printed document image (printed by the merchant) [Section II (A); fig. 1 and related description].
Regarding claim 7, Vincent wherein the first image is not captured by a camera (synthesized) [Section II (B)].
Regarding claim 9, Vincent teaches wherein the at least one machine learning model comprises a neural network model [section III (A) “We then fed the three dimensions matrices, of the three methods, to a well-known deep neural network”].
Regarding claim 10, Vincent teaches wherein the neural network model learns the features that can be used to determine whether an image is an authentic image of a document or an automatically generated document image (counterfeited/manipulated/altered) [Abstract, Section III and IV].
Regarding claim 16, Vincent teaches further comprising applying a filtering layer when classifying the first image [Section III (E)].  

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (“Find it! Fraud Detection contest Report”) in view of Chakravarty et al. (Pub. No. US 20200097724) further in view of DINH et al. (Pub. No. US 20210385502), and further in view of Umeda et al. (Patent No. US 4,910,787).

Regarding claims 8 and 19, Vincent in view of Chakravarty in view of DINH does not explicitly teach the claim limitation. 
Umeda teaches explicitly wherein the first image is classified as an automatically generated (printed) document image based on at least one feature that indicates a likelihood that the first image was not captured by a camera [Abstract, fig. 2-5 and related description. When the system that the document is machine printed, it’s clear that it’s likelihood that is not taken by the camera (photograph)].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in fraud detecting system of Vincent in view of Chakravarty the ability to determine the likelihood that the document is not taken by a camera as taught by Umeda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (“Find it! Fraud Detection contest Report”) in view of Chakravarty et al. (Pub. No. US 20200097724) further in view of DINH et al. (Pub. No. US 20210385502) and further in view of Schumacher et al. (Pub. No. US 20200104992).
Regarding claim 11, Vincent in view of Chakravarty further in view of DINH doesn’t explicitly teach wherein the at least one machine learning model comprises a regression model.
However, Schumacher teaches detecting counterfeited using the at least one machine learning model comprising a regression model [Para. 45, 46, fig. 8 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in fraud detecting system of Vincent in view of Chakravarty further in view of DINH the ability to use regression model in neural network as taught by Schumacher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, Vincent in view of Chakravarty further in view of Schumacher teach all claim limitations as stated above. Furthermore, Schumacher teaches wherein the regression model uses a plurality of predetermined feature types [fig. 3-5, 7B and related description].
Regarding claim 13, Vincent in view of Chakravarty further in view of Schumacher teach all claim limitations as stated above. Furthermore, Schumacher teaches wherein the regression model classifies the first image based on an aggregation of scores/level/measurement determined for the first image for the plurality of predetermined feature types [fig. 5, 7B, 8 and related description].
Regarding claim 14, Vincent in view of Chakravarty further in view of Schumacher teach all claim limitations as stated above. Furthermore, Schumacher teaches wherein a first score (majority) for a first feature indicates a probability that the first image is an authentic image of a document [Para. 56, When majority of patches are authentic (score), the sample is authentic].

Regarding claim 15, Vincent in view of Chakravarty further in view of Schumacher teach all claim limitations as stated above. Furthermore, Schumacher teaches wherein a second score for a second feature indicates a probability that the first image is an automatically generated document image (counterfeited) [Para. 56, fig. 8 and related description. It’s clear that the counterfeited has an image/document that is generated automatically before the authentication process].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent (“Find it! Fraud Detection contest Report”) in view of Chakravarty et al. (Pub. No. US 20200097724) further in view of DINH et al. (Pub. No. US 20210385502) and further in view of BURGIN et al. (Pub. No. US 20190236614).

Regarding claim 17, Vincent in view of Chakravarty further in view of DINH teach all claim limitations as stated above. 
However, BURGIN teaches determining that the first image corresponds to a whitelisted entity (known good images) [Para. 43 and 58]; and classifying the image as an authentic image based on determining that the first image corresponds to a whitelisted entity [Para. 43 and 58].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in fraud detecting system of Vincent in view of Chakravarty the ability to have a whitelist as taught by BURGIN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666